Citation Nr: 1642767	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange (herbicide) exposure or contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange (herbicide) exposure or contaminated water exposure at Camp Lejeune.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for radiculopathy of the left upper extremity (claimed as nerve damage to the neck and left shoulder).

6.  Entitlement to service connection for residuals of shrapnel and burn injuries to the left side of face.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Cleveland, Ohio, which denied service connection for the spinal, nerve, mental, and shrapnel/burn injury issues on appeal.  This matter also comes on appeal from a July 2009 rating decision that denied service connection for prostate cancer and hypertension.

In the March and September 2010 substantive appeals, via a VA Form 9, the Veteran requested a hearing before the Board as to the issues on appeal.  After a requested postponement, the Veteran was scheduled for a Board hearing on May 22, 2015.  The Veteran was informed of this hearing date in an April 2015 letter.  Subsequently, in April 2015, VA received a VA Form 21-4138, Statement in Support of Claim, from the Veteran.  The Veteran stated that he would not be attending the hearing and asked that the Board proceed on the evidence then of record.  As such, the Board finds there is no hearing request pending at this time as the previous requests have been withdrawn.  38 C.F.R. § 20.702(e) (2015).  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed multiple issues on appeal in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of entitlement to service connection for lumbar and cervical spine disabilities, left upper extremity radiculopathy, shrapnel and burn residuals, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with prostate cancer and/or residuals of prostate cancer and hypertension.

2.  The Veteran did not serve in the Republic of Vietnam, and did not have any other foreign service during active duty, and is not presumed to have been exposed to the herbicide Agent Orange.

3.  The Veteran was not exposed to Agent Orange, or any other herbicide, during service.

4.  The Veteran's active duty service included service at Camp Lejeune, North Carolina.

5.  During the Veteran's service there was no cardiovascular, oncological, or prostate injury or disease.

6.  The Veteran did not exhibit chronic symptoms of prostate cancer or hypertension during or continuously after service.

7.  The prostate cancer and hypertension did not manifest to a compensable degree within one year of active service and are not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in active military service and may not be presumed to have been incurred in active military service, including as due to herbicide exposure or contaminated water exposure at Camp Lejeune.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326(a) (2015).

2.  Hypertension was not incurred in active military service and may not be presumed to have been incurred in active military service, including as due to herbicide exposure or contaminated water exposure at Camp Lejeune.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In April 2009, VA issued the Veteran VCAA notice which informed him of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The Veteran was also asked to provide any available evidence concerning service in the Republic of Vietnam and/or how the Veteran was otherwise exposed to herbicides.  The notice was issued to the Veteran prior to the July 2009 rating decision from which this appeal arises.  Further, the issues were readjudicated in an August 2010 statement of the case (SOC), and a subsequently issued January 2013 supplemental statement of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 
362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record includes the available service treatment records previously provided by the Veteran, service personnel records, post-service VA and private treatment (medical) records, and the Veteran's written assertions.  The record reflects that the RO attempted to locate the missing service treatment records on multiple occasions.  The Veteran was informed of the missing records and was offered an opportunity to submit any such records in his possession.  In April 2008 and March 2010, formal findings on the unavailability of complete service treatment records were made and the Veteran was informed of such.  38 C.F.R.§ 3.159(e) (2015).  Further attempts to obtain the records would be futile.  Further, the Board notes that the hypertension and prostate cancer claims are based upon the Veteran's claimed exposure to herbicides and/or contaminated drinking water.  There is no indication from the record that the missing service treatment records would contain information about such exposures.

In December 2012, VA received an opinion as to whether the currently diagnosed prostate cancer and/or hypertension were related to exposure to contaminated drinking water at Camp Lejeune.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion report reflects that the VA examiner reviewed the record, considered the medical literature, and answered all relevant questions.

As noted in the August 2016 Informal Hearing Presentation (IHP), the Veteran has challenged the validity of the December 2012 opinions.  Specifically, the Veteran "disputes the validity of these medical opinions and challenges the knowledge of the VA in 2013 versus the current year of 2016 regarding the nexus relationships between his claimed conditions and their relationships to herbicides and Camp Lejeune water contaminates."  

While the Veteran's allegation is sufficient to raise the issue of the adequacy of the opinions, the Board notes that an adequate medical opinion is one that allows the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The report from the December 2012 VA medical opinion reflects that the VA examiner reviewed the relevant evidence of record and cited to five medical studies discussing exposure to the chemicals found within the groundwater at Camp Lejeune, with a majority of the medical articles directly addressing the health hazards faced by those stationed at Camp Lejeune.  The VA examiner then provided a detailed analysis supporting the opinions that neither prostate cancer nor hypertension were caused by exposure to chemicals in the groundwater at Camp Lejeune.  

The Board is sympathetic to the Veteran's concern that medical knowledge regarding the effects of chemical exposure at Camp Lejeune has advanced since the December 2012 opinion was rendered; however, there is no evidence of record suggesting that the medical literature has reversed and/or revised its findings since December 2012.  In fact, the medical articles cited to by the VA examiner dated from 2008 to 2009.  As such, it appears that the medical knowledge base concerning such exposure had not advanced much, if at all, in the three to four years between the publication of the articles and the December 2012 opinion.  There is little reason to think it has advanced any farther since the December 2012 opinion was rendered.  The evidence of record does not support a finding that there are any other relevant medical articles that were not considered in the December 2012 VA opinion, and remand for an addendum opinion is not warranted.  Accordingly, the Board finds the December 2012 VA opinion to be adequate.    

No opinion was obtained as to whether the currently diagnosed prostate cancer and/or hypertension were related to herbicide exposure.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, as will be discussed below, the evidence reflects that the Veteran was not exposed to Agent Orange or any other herbicide.  As such, remand for an examination or opinion is not warranted as it could not assist in establishing the in-service event (exposure to Agent Orange).

As discussed above, the Veteran withdrew the request for a hearing before the Board; however, in November 2010, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in Cleveland, Ohio.  In Bryant v. Shinseki, the Court held that 38 C.F.R. 3.103(c)(2) requires that the individual who conducts a hearing fulfill two duties to comply with the regulation.  See 23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the DRO fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States, and the DRO and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to active service.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims file.  Specifically, the DRO advised the Veteran to obtain a medical opinion that the disabilities on appeal were caused by exposure to herbicides and/or contaminated groundwater at Camp Lejeune, and the record was held open to allow the Veteran to do so.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

All relevant documentation, including VA and private treatment records, has been secured or attempted to be secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues of service connection for prostate cancer and hypertension.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Service Connection for Prostate Cancer and Hypertension

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Hypertension and prostate cancer (as malignant tumors) are chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as hypertension or cancer become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Based on the Veteran's official Record of Service, he was stationed at Camp Lejeune.  VA issued Training Letter 10-03 in April 2010 in which it acknowledged that individuals stationed at Camp Lejeune from 1957-1987 were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences' National Research Council (NRC) and the ATSDR undertook studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. The NRC analysis found that no disease fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association, which included esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  VA has proposed amending 38 C.F.R. §§ 3.307 and 3.309 relating to presumptive service connection to add eight diseases associated with contaminants present in the water supply at Camp Lejeune: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  See 81 Fed. Reg. 62419 (September 9, 2016).  Hypertension and prostate cancer are not listed in either NRC's assessment or the proposed regulatory amendments.  Even so, service connection could still be granted if credible medical evidence shows such a relationship does exist.

Pursuant to Diagnostic Code 7101, Note 1, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 
90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that the currently diagnosed prostate cancer (or residuals thereof) and hypertension were caused by either exposure to the herbicide Agent Orange or exposure to contaminated drinking water while stationed at Camp Lejeune.  Initially, the Board finds that the Veteran is currently diagnosed with prostate cancer or, at the very least, residuals of prostate cancer and hypertension.  Per the December 2012 VA medical opinion report, the evidence supported diagnoses of both prostate cancer and hypertension.  Further, multiple VA and private treatment records show diagnoses of both prostate cancer and hypertension. 

Setting aside the questions of herbicide and/or chemical exposure, the Board notes that the evidence of record reflects that there were no cardiovascular, oncological, or prostate injuries or diseases during service.  The Veteran does not allege, and the record does not support, that he actually experienced any cardiovascular, oncological, or prostate injury or disease during service.

Next, the Board finds that the weight of the evidence reflects that the Veteran was not exposed to Agent Orange, or any other herbicide, during service.  As noted above, per the Veteran's DD Form 214, the Veteran had active service from August 1968 to February 1969.  The Form also states, and the Veteran's service personnel records support, that the Veteran did not serve in the Republic of Vietnam and did not otherwise have any foreign and/or sea service.  At no point has the Veteran ever claimed being stationed anywhere foreign or domestic where herbicides were being sprayed or regularly in use.  Further, a May 2009 response from the Personnel Information Exchange System (PIES) reflects that there were no records of the Veteran having any exposure to herbicides.  

At the November 2010 DRO hearing, the Veteran did not testify to having any service in the Republic of Vietnam.  Rather, throughout the course of this appeal the Veteran has primarily advanced that the purported exposure to Agent Orange occurred while stationed at Camp Geiger.  In an April 2009 statement, the Veteran conveyed that while stationed at Camp Geiger his duties included handling 55 gallon drums of hazardous materials while wearing gloves and coveralls.  The Veteran stated that some of the drums were the color orange.  In a subsequent October 2009 statement, the Veteran advanced having been stationed at Camp Geiger, during which time duties included loading drums of Agent Orange along with other chemicals and ammunition.  In the September 2010 substantive appeal, via VA Form 9, the Veteran conveyed handling these drums for at least 10 days.  The Board notes that the Veteran has never explained why he believed the orange drums contained the herbicide Agent Orange.

At a November 2010 DRO hearing, when asked how the Veteran was exposed to herbicides, the Veteran testified to being responsible for "shipping, receiving, handling drums of different chemicals, from locations from truck to dock, the warehouse, to back out, then put it on planes."  The Board notes that there is no evidence of record, beyond the Veteran's lay statement that the drum barrels were orange, that the Veteran handled Agent Orange at all during service; however, even assuming that these barrels contained Agent Orange, or another relevant herbicide, the Board notes that the Veteran has not testified or provided a lay statement explaining how he was exposed to the herbicide.

Simply handling barrels of Agent Orange would not necessarily cause exposure to the herbicide itself, whether through skin to skin contact, inhalation, ingestion, or by another method.  For instance, the Veteran has not advanced that the barrels leaked, that they were opened in his presence or that he was ever required to open such a barrel himself, that a barrel spilled in his vicinity and/or that he had to clean such a spill, that he had to clean the interior of the barrels for reuse, or that he was ever exposed to the contents of the barrels in any way, shape or form.  Per the Veteran, his only responsibility was to move the barrels from point A to point B.  Without more, the preponderance of the evidence reflects that, even if these orange barrels did contain Agent Orange, the Veteran was never actually exposed to the contents of such barrels.  

The Veteran has not offered competent and credible lay evidence, nor competent medical evidence, to support the contention that merely moving barrels of Agent Orange could have resulted in exposure to the substance.  The only evidence suggesting such exposure is the Veteran's statements and testimony.  Contentions of such exposure are not subject to competent lay opinion.  For these reasons, the Board finds that the Veteran was not exposed to Agent Orange, or any other herbicide, while stationed at Camp Geiger during service.

At the November 2010 DRO hearing, the Veteran testified that the VA physician who conducted a VA Agent Orange registry evaluation opined that the Veteran's prostate cancer and hypertension were due to exposure to Agent Orange; however, any such opinion would have been based upon the VA examiner's inaccurate belief that the Veteran served in the Republic of Vietnam.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Per the report from the March 2009 Agent Orange registry examination, under "social survey" was a note that the Veteran "was in Vietnam during 1969."  References to the Veteran's "service" in the Republic of Vietnam can be seen in other VA treatment records as well.  As discussed above, this note is incorrect as the evidence of record reflects that the Veteran did not serve in the Republic of Vietnam, did not have any other foreign service during active duty that may have resulted in exposure to Agent Orange, was not exposed to Agent Orange or any other herbicide at Camp Geiger, and was not otherwise exposed to any herbicides.  As such, per Reonal, any opinion advanced by a VA physician that either the prostate cancer or hypertension were due to exposure to Agent Orange, or any other herbicide, has no probative value as such opinion would be based upon an inaccurate factual premise.

The record does not contain any other evidence suggesting the Veteran served in the Republic of Vietnam, or that he was otherwise factually exposed to Agent Orange.  Accordingly, the evidence does not establish the Veteran was exposed to Agent Orange, and presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not available.

While the Board has found that the Veteran was not exposed to Agent Orange, or any other herbicide, service personnel records do reflect that the Veteran was stationed at Camp Lejeune during service.  As such, the evidence reflects that he was exposed to contaminated drinking water during service.

At the November 2010 DRO hearing, the Veteran testified to undergoing a chemical exposure registry examination.  When asked if the examiner opined that either the prostate cancer or hypertension was due to Agent Orange/herbicide or other chemical exposure, the Veteran merely responded, "he believes I was exposed to chemicals."  Further, the Veteran was unable to answer in the affirmative when asked if any other physicians had opined as to whether such exposures caused either the prostate cancer or hypertension.  

During the course of this appeal the Veteran submitted multiple news articles about water contamination at Camp Lejeune; however, the information in the articles does not convey that, under the facts of this case, it is as likely as not that the Veteran's currently diagnosed hypertension and/or prostate cancer were the result of exposure to contaminated drinking water at Camp Lejeune.

In December 2012, VA obtained an opinion as to whether exposure to contaminated drinking water at Camp Lejeune caused either the currently diagnosed prostate cancer and/or hypertension.  The report reflects that the VA examiner reviewed the relevant evidence and noted that the Veteran was stationed at Camp Lejeune for a total of 120 days.  Further, in rendering the opinions, the VA examiner cited to five different treatises/medical journal articles.  

As to the prostate cancer, the VA examiner opined that it was more likely than not that the currently diagnosed prostate cancer was caused by several known risk factors, to include age, ethnicity, genetic factors, and possibly dietary factors.  The VA examiner explained that the medical literature indicated that there is no known statistically significant association with any exposure to known toxins in the water at Camp Lejeune between prostate cancer and exposure to organic solvents including benzene through an environmental exposure.  Further, no studies have shown any increased incidence of prostate cancer in those exposed to organic solvents through ingestion.

Regarding hypertension, the VA examiner opined that it was more likely than not that the currently diagnosed hypertension was idiopathic in nature.  Review of the medical literature indicated that there is no known statistically significant association with any exposure to known toxins in the water at Camp Lejeune between hypertension and exposure to organic solvents including benzene though an environmental exposure.  No studies have shown any increased incidence of hypertension in those exposed to organic solvents though ingestion.

Although the Veteran has asserted that the currently diagnosed hypertension and prostate cancer are related to exposure to contaminated drinking water at Camp Lejeune, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of either the prostate cancer or the hypertension.  The etiology of the Veteran's prostate cancer and hypertension is a complex medical question involving internal disease processes.  Thus, while the Veteran is competent to report some prostate and hypertension symptoms experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between the disabilities and exposure to contaminated drinking water.  See Kahana, 24 Vet. App. at 438 (recognizing that lay competency is determined on a case by case basis); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (veteran is not competent to diagnose carcinoma (cancer) or relate it to service).

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the Veteran had a cardiovascular, oncological, or prostate injury or disease during service, including herbicide exposure, which subsequently resulted in prostate cancer and/or hypertension.  Further, while the evidence does reflect that the Veteran was exposed to contaminated drinking water at Camp Lejeune, the medical evidence of record reflects that it is less likely than not that such exposure caused the hypertension and/or prostate cancer.  As the preponderance of the evidence is against service connection for prostate cancer and/or hypertension on either a direct basis, or on a presumptive basis due to herbicide exposure, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether service connection for the Veteran's prostate cancer and/or hypertension may be granted on a presumptive basis for reasons other than herbicide exposure.  After a review of the evidence, lay and medical, the Board finds that symptoms of prostate cancer and/or hypertension did not have onset during service or within one year of service.  The Board notes that the Veteran has never advanced having symptoms of either prostate cancer or hypertension during service.  While the majority of the Veteran's service treatment records are missing, in October 1984, the Veteran received an enlistment examination for the United States Army Reserve.  At that time the Veteran was not diagnosed with hypertension or prostate cancer.  The Veteran's blood pressure was 130/74.  In the corresponding report of medical history, the Veteran denied having a history of high or low blood pressure.  

Per a February 1986 private treatment record, the Veteran's blood pressure was 142/76.  Two months later, in June 1986, the Veteran's blood pressure was measured as 130/84.  In December 1986, a reading of 148/88 was taken.  A private treatment record dated July 1990 reflects that the Veteran did not have hypertension at that time.  Per an August 1990 letter with an attached examination report from the Veteran's private physician, while the Veteran's blood pressure was 150/90 at the time of examination, no hypertension diagnosis was rendered.  The Veteran received a private psychological evaluation in September 1991.  At that time the Veteran's blood pressure readings were 144/100.  A January 2002 private treatment record reflects that the Veteran's blood pressure was 154/98.  As such, the evidence of record reflects that the Veteran did not show symptoms of hypertension until on or about 1990 to 1991, approximately 20 years after service separation.

Further, a November 2007 VA treatment record reflects that the Veteran was diagnosed with prostate cancer in 2007 after undergoing a biopsy.  At the November 2011 DRO hearing, the Veteran testified to being diagnosed with prostate cancer in January 2007.  This was after a few years of showing an elevated prostate-specific antigen count.

Considering the evidence of record that the Veteran was diagnosed with prostate cancer on or about January 2007, approximately 40 years post-service separation, and as the record reflects that symptoms of hypertension first manifested on or about 1990 to 1991, approximately 20 years post-service separation, the evidence shows that prostate cancer and hypertension did not have onset during service, or chronic symptoms in service, or that prostate cancer or hypertension manifested to a compensable degree within one year of service.

The Board next finds the weight of the evidence demonstrates that symptoms of prostate cancer and hypertension have not been continuous since service separation in February 1969.  As noted above, the Veteran was diagnosed with prostate cancer on or about January 2007, approximately 40 years post-service separation, and symptoms of hypertension first manifested on or about 1990 to 1991, approximately 20 years post-service separation.  These approximately 20 to 40 year periods between service and the onset of prostate cancer and hypertension are one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the Veteran's own statements and testimony of when the disabilities began, and the findings of the October 1984 United States Army Reserve enlistment examination. 

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection for prostate cancer and/or hypertension, including as due to herbicide exposure and exposure to contaminated drinking water at Camp Lejeune, under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer is denied.

Service connection for hypertension is denied.


REMAND

VA Examinations

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 81-82.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

In March 2010, VA issued a formal finding on the unavailability of the Veteran's service treatment records.  When a veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The Veteran has not received VA spinal, neurological, mental health, and/or scar examinations.  Throughout the course of this appeal, in various lay statements and in testimony at the November 2010 DRO hearing, the Veteran has advanced being injured in service during rocket launcher training.  Specifically, the Veteran contends having been hit with a back blast from a 3.5 rocket launcher that resulted in injury to the face (including the left eye), neck, back, and left shoulder.  Further, the Veteran has advanced that this incident was a stressor that caused PTSD.

As noted above, the majority of the Veteran's service treatment records are missing; however, in 2007 VA received from the Veteran copies of service treatment records from December 1968 and January 1969.  These records indicate that the Veteran complained of eye, neck, and shoulder issues.  The Board notes some discrepancies in these service treatment records.  For one, the records primarily address the Veteran's complaints of blurry vision, with references to neck and shoulder pain added haphazardly and/or as an afterthought.  There is no indication that the Veteran was evaluated for such complaints, there was no discussion as to the cause of the pain, and no diagnosis or plan was advanced.  Further, the notations appear to be in a different form of handwriting than the rest of the records.  However, considering VA's heightened duty to assist, the Board finds remand to obtain VA spinal, mental health, and scar examinations warranted.


Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the November 2010 DRO hearing, the Veteran testified to being treated by private physicians Dr. Amelia and Dr. Crano in the 1980s.  According to the Veteran, the doctors treated him for a back disability after a 1987 post-service accident.  During treatment, the doctors reportedly asked if the Veteran's back had previously been injured, and the Veteran told them of the rocket launcher accident.  The physicians supposedly opined that the 1987 post-service accident aggravated an underlying spinal disability caused by the in-service rocket launcher accident.  It does not appear that the AOJ has sought such private treatment records.  On remand the AOJ should attempt to obtain any outstanding treatment records from Dr. Amelia and Dr. Crano.

Additionally, an August 1980 private treatment letter from Dr. Crano noted that in June 1980 the Veteran was treated for cervical spine complaints related to an October 1979 injury.  VA does not have a copy of the June 1980 private treatment record or any other Dr. Crano treatment records from 1979 to 1980, and on remand the AOJ should attempt to obtain a copy of the June 1980 treatment record and any other outstanding Dr. Crano treatment records.

In a March 1993 private treatment letter, a Dr. Villalba noted having treated the Veteran for PTSD from September 1992 to March 1993.  Further, a March 1995 private treatment letter notes that T. Hoover, a psychologist, treated the Veteran for mental health issues in the 1990s.  A March 2009 VA outpatient mental health treatment record noted that the Veteran was treated by T. Hoover for four to five months.  On remand the AOJ should attempt to obtain these outstanding mental health treatment records.

Additionally, the March 2009 VA outpatient mental health treatment record noted that the Veteran is receiving disability retirement benefits from the State of Ohio.  It does not appear that VA has obtained the decision and supporting medical documentation granting such benefits.  On remand the AOJ should attempt to obtain these disability retirement records.  

An August 1990 private treatment letter from a Dr. J. Collis reflects that in July 1990 J.C. performed a cervical spine examination on the Veteran.  As it does not appear the July 1990 examination report has been received by VA, the AOJ should attempt to obtain this examination report on remand.

During the November 2010 DRO hearing, the Veteran testified to receiving a yearly eye examination at the Sears ophthalmology center.  On remand the AOJ should attempt to obtain these outstanding ophthalmological records. 

Finally, on remand the AOJ should attempt to obtain any outstanding VA treatment records for the period from November 2012.  The AOJ should also inquire as to whether there are any other outstanding private treatment records.        

Accordingly, the issues of service connection for a lumbar spine disability, a cervical spine disability, radiculopathy of the left upper extremity, residuals of shrapnel and burn injuries to the left side of face, and an acquired psychiatric disorder are REMANDED for the following action:

1.  Contact the Veteran and request information as to any private treatment received for a back disability, a neck disability, left upper extremity radiculopathy, facial injuries, and/or mental health treatment not previously provided to VA.  The Veteran should specifically be asked to provide information and releases concerning the following:

A)  Treatment records from both Dr. Amelia and Dr. Crano as testified to at the November 2010 DRO hearing and as noted in Dr. Crano's August 1980 private treatment letter.

B)  Mental health treatment records from Dr. Villalba, to include the period from September 1992 to March 1993.

C)  Mental health treatment records from psychologist T. Hoover, to include treatment records from the 1990s.

D)  Treatment records from the cervical spine examination conducted by Dr. J. Collis in July 1990.

E)  Ophthalmologic treatment records from the Veteran's yearly examination with the Sears ophthalmology center.

Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Contact the appropriate records custodian in the State of Ohio and request copies of any retirement disability benefits decision, should one exist, awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such retirement disability benefit award was based, and copies of any medical records associated with any subsequent disability determinations by the State of Ohio for the Veteran.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.  Associate with the record all VA treatment records for the period from November 2012 to the present.

4.  Only AFTER obtaining as much of the above identified evidence as exists, then schedule the appropriate VA examinations.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:

Cervical Spine

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed cervical spine disability had its onset during a period of active service, including as due to backfire from a rocket launcher knocking the Veteran over during training?  If the VA examiner finds that a currently diagnosed cervical spine disorder is due to a post-service injury, the VA examiner should address the Veteran's contention that a dormant service-related spinal disability was aggravated by one or more post-service accidents.

Lumbar Spine

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed lumbar spine disability had its onset during a period of active service, including as due to backfire from a rocket launcher knocking him over during training?  If the VA examiner finds that a currently diagnosed lumbar spine disorder is due to a post-service injury, the VA examiner should address the Veteran's contention that a dormant service-related spinal disability was aggravated by one or more post-service accidents.




Left Upper Extremity Radiculopathy

A)  First, opine as to whether the left upper extremity radiculopathy is caused by a currently diagnosed cervical or thoracolumbar spinal disability. 

B)  If the left upper extremity radiculopathy is not caused by a currently diagnosed cervical or thoracolumbar spinal disability, is it at least as likely as not (50 percent or higher degree of probability) that left upper extremity radiculopathy had its onset during a period of active service, including as due to backfire from a rocket launcher knocking him over during training?  

Facial Injuries

A)  Identify all facial scars, burns, and/or damage to the left eye.

B)  Opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that any diagnosed facial scars, burns, and/or damage to the left eye had its onset during a period of active service, including as due to backfire from a rocket launcher knocking him over during training.

Acquired Psychiatric Disorder

A)  At the conclusion of the examination, identify all currently diagnosed mental health disabilities.  In rendering this opinion, the VA examiner should discuss the Veteran's VA and private treatment records and address why any previous mental health diagnosis was incorrect, if applicable.

B)  For all diagnosed non-PTSD acquired psychiatric disorders, is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed acquired psychiatric disorder had its onset during a period of active service, including as due to backfire from a rocket launcher knocking him over during training.

C)  If the Veteran is diagnosed with PTSD, is the Veteran's advanced stressor of being injured in a rocket launcher backfire an adequate stressor to support a diagnosis of PTSD; and, if so, are the Veteran's current PTSD symptoms related to this stressor?

5.  Then readjudicate the issues of service connection for a lumbar spine disability, a cervical spine disability, radiculopathy of the left upper extremity, residuals of shrapnel and burn injuries to the left side of face, and an acquired psychiatric disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


